Carney, Judge
(dissenting).
In my opinion there was sufficient evidence upon which the jury could have found the defendant Cawthon guilty of proximate negligence.
I do agree that the defendant Cawthon was faced with a sudden emergency when the driver of the maroon Plymouth pulled directly into his pathway and he was not negligent in driving his automobile off the pavement onto the right side of the road.
However, I think the jury could reasonably have found from the evidence that the defendant Cawthon was driving at an excessive rate of speed and therefore guilty of *650proximate negligence at the time he was confronted with the sudden emergency and also that the jury could reasonably have found that the defendant Cawthon was guilty of proximate negligence in failing to retain or regain control of his automobile after safely pulling oif the highway onto the right shoulder of the road. The evidence shows that the defendant drove a considerable distance southward on the right shoulder and then pulled his automobile completely across the southbound lane of traffic on the paved highway over into the northbound lane of traffic on the east side of the road directly in front of the plaintiff’s automobile which was stopped or almost stopped.
Under all these circumstances I think reasonable men might well differ as to whether or not the defendant was guilty of proximate negligence and therefore I respectfully dissent from the majority opinion.